DETAILED ACTION
This action is in response to the claims filed on Nov. 13th, 2020 A summary of this action:
Claims 1-6 have been presented for examination.
Claim(s) 1-2 and 6 is/are objected to because of informalities
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 4-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al., “Non-Linear Control Allocation Using Piecewise Linear Functions”, 2003 in view of Lai, “The selection of optimal break points in piecewise linear function analysis”, 1973, Master’s Thesis at Montana State University
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the instant specification. Claim 6 recites in part “A non-transitory computer readable data support…” – this is interpreted in view of ¶¶ 63 of the instant specification to include embodiments such as “…Devices suitable for storing computer program 15 instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices…” 

Drawings
The drawings are objected to because the drawings are not produced with solid black lines.  As such, the figures are not clearly legible, and hence are objected to. 
See 37 CFR 1.84: (a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings… (l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
To clarify – see fig. 1, 6-7, wherein the text is not produced with solid black lines, and see figures 2-5 and 8-9 wherein the text is not clearly legible, such as several of the annotations in these figures are not legible.
The Examiner notes that there is a supplemental drawings file wherein these are produced more clearly, but these supplemental drawings also do not comply with 37 CFR 1.84 including the above cited portions. Furthermore, the Examiner notes that the file wrapper includes a certified copy of the FR1912672 with color drawings, wherein these color drawings show substantially more details than the present drawings in the instant application – see 37 CFR 1.84(a)(2):” On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent…The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1-2 and 6 is/are objected to because of the following informalities:  
Claim 1-2 do not recite a period at the end of the claim.
See MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 6 is objected to as the term “programme” appears to be using the original French term, and not the English “program”. The Examiner suggests using the English term. 
Appropriate correction is required.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recites the use of the variable “j” but does not recite what this variable is. 
Claim 2 recites the use of the variables “k” and “r” but does not recite what these variables are. 
See ¶¶ 29-32, 38-48 in the instant specification, which also recite the use of these variables and do not state what they are. While ¶ 40 states: “r = 1” this is not what the claim recites, nor does this state what r is.
As such, the claims are indefinite because a skilled person would not be able to ascertain what these variables are.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed towards “A method for determining an output physical quantity Y of a system” – claims 4-6 fail to further limit the subject matter of “A method for determining an output physical quantity Y of a system”. 
The Examiner suggests amending these claims to present them in independent form, and further notes that claim 5, should it be placed into independent form, would be directed towards software per se (see MPEP § 2106.03) which is not a statutory category of invention. To clarify, in dependent form it is part of “A method” as recited in claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
	Claim 2 is directed towards the statutory category of a process.	

Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A method for determining an output ...quantity Y of a system from an input … quantity X of the system and a non-linear and convex … model of the system associating with an input ...quantity             
                
                    
                        
                            
                                x
                            
                            -
                        
                    
                    
                        i
                    
                
            
         an output 5… quantity             
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        i
                    
                
            
        , the method comprising:
	- a step of determining, using the non-linear ...model, a plurality of operating points             
                
                    
                        
                            
                                M
                            
                            -
                        
                    
                    
                        i
                    
                
            
         of coordinates             
                (
                
                    
                        
                            
                                x
                            
                            -
                        
                    
                    
                        i
                    
                
                ,
                 
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        i
                    
                
                )
            
         with             
                i
                 
                ∈
                
                    
                        1
                        ,
                         
                        N
                    
                
                ;
            
        
	- a step of determining an optimal vector             
                
                    
                        U
                    
                    
                        O
                        P
                        T
                    
                
            
         among a plurality of vectors             
                
                    
                        U
                    
                    
                        j
                    
                
            
        , said vectors             
                
                    
                        U
                    
                    
                        j
                    
                
            
         comprising N coordinates             
                
                    
                        u
                    
                    
                        i
                    
                    
                        j
                    
                
                ∈
                
                    
                        0,1
                    
                
            
        , 10the constraints on said coordinates being:
	
    PNG
    media_image1.png
    196
    249
    media_image1.png
    Greyscale

the optimal vector             
                
                    
                        U
                    
                    
                        O
                        P
                        T
                    
                
            
         being associated with the following lowest objective function:
	
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
 
15where M is a weighting coefficient strictly greater than zero, 
a step of determining the output ...quantity Y given by:
	
    PNG
    media_image3.png
    93
    209
    media_image3.png
    Greyscale
 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“physical” 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“physical” 

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 3 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of mere data gathering 
Claim 4 recites additional steps in the mathematical concept, wherein the preambles recite of “A method for controlling a characterised system” is considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h); this preamble is also considered as adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of an insignificant application
Claims 5-6 are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);

As such, the claims are directed towards a mathematical concept without significantly more.

Step 2, Claim 2
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 2 is:
A method for determining the output ...quantity Y of a system from an input ...quantity X of said system and a non-linear ...model of said 20system associating with an input ...quantity             
                
                    
                        
                            
                                x
                            
                            -
                        
                    
                    
                        i
                    
                
            
         an output 5...quantity             
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        i
                    
                
            
        , the method comprising:
	- a step of determining, using the non-linear ...model, a plurality of operating points             
                
                    
                        
                            
                                M
                            
                            -
                        
                    
                    
                        i
                    
                
            
         of coordinates             
                (
                
                    
                        
                            
                                x
                            
                            -
                        
                    
                    
                        i
                    
                
                ,
                 
                
                    
                        
                            
                                y
                            
                            -
                        
                    
                    
                        i
                    
                
                )
            
         with             
                i
                 
                ∈
                
                    
                        1
                        ,
                         
                        N
                    
                
                ;
            
        
	4845-9180-2066. v118 - a step of determining a plurality of ranges             
                
                    
                        R
                    
                    
                        k
                    
                
            
         of values of             
                
                    
                        
                            
                                x
                            
                            -
                        
                    
                    
                        i
                    
                
            
        , the ...model being convex over each of the ranges             
                
                    
                        R
                    
                    
                        k
                    
                
            
         of the plurality of ranges             
                
                    
                        R
                    
                    
                        k
                    
                
            
         thus determined;
	- a step of determining the range             
                
                    
                        R
                    
                    
                        r
                    
                
            
         among the plurality of ranges             
                
                    
                        R
                    
                    
                        k
                    
                
            
         5such that             
                X
                ∈
                
                    
                        R
                    
                    
                        r
                    
                
            
        ;
	- a step of determining an optimal vector              
                
                    
                        U
                    
                    
                        O
                        P
                        T
                    
                
            
         among a plurality of vectors             
                
                    
                        U
                    
                    
                        j
                    
                
            
        , said vectors             
                
                    
                        U
                    
                    
                        j
                    
                
            
         comprising N coordinates             
                
                    
                        u
                    
                    
                        i
                    
                    
                        j
                    
                
                ∈
                
                    
                        0,1
                    
                
            
        , 10the constraints on said coordinates being:
	

    PNG
    media_image4.png
    98
    298
    media_image4.png
    Greyscale
 
10the optimal vector             
                
                    
                        U
                    
                    
                        O
                        P
                        T
                    
                
            
         being associated with the following lowest objective function:
	
    PNG
    media_image5.png
    77
    237
    media_image5.png
    Greyscale

where M is a weighting coefficient strictly greater than zero;
	- a step of determining the output ...quantity Y given by:
	
    PNG
    media_image6.png
    36
    47
    media_image6.png
    Greyscale
 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“physical” 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“physical” 

As such, the claims are directed to a mathematical concept without significantly more.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al., “Non-Linear Control Allocation Using Piecewise Linear Functions”, 2003 in view of Lai, “The selection of optimal break points in piecewise linear function analysis”, 1973, Master’s Thesis at Montana State University

Regarding Claim 1
Bolender teaches:
	A method for determining an output physical quantity Y of a system from an input physical quantity X of the system and a non-linear …physical model of the system associating with an input physical quantity                         
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                     an output 5physical quantity                         
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                    , the method comprising: (Bolender, abstract: “A novel method is presented for the solution of the non-linear control allocation problem…The approach that is presented utilizes the piecewise linear assumption for the control effector moment data. This assumption allows the non-linear control allocation problem to be cast as a piecewise linear program.”, e.g. see figure 2 which shows the “Piecewise Linear Function Approximation” which visually shows an example, wherein this is determining output quantities “f” [y] for input quantities “x”, to clarify see pages 2-3 the paragraph split between the pages, and page 4, col. 1, ¶ 2: “For purposes of illustration, we will approximate a single-valued function, f(x) [example of a model of a physical system], by its piecewise linear approximation and show how to formulate the minimization of f(x), x ∈ [a, b] as a piecewise linear program”
As to the physical model of the system: page 10, col. 2, ¶ 1: “The aerodynamic data that were used in this simulation were neural network [a non-linear model of the system] fits of an aerodynamic data base.”)
	- a step of determining, using the non-linear physical model, a plurality of operating points                         
                            
                                
                                    
                                        
                                            M
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                     of coordinates                         
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                            )
                        
                     with                         
                            i
                             
                            ∈
                            
                                
                                    1
                                    ,
                                     
                                    N
                                
                            
                            ;
                        
                     (Bolender, page 4, col. 1 to col. 2, the paragraph split between the columns: "Without a loss of generality, we begin by considering a function, f(x), of a single variable, defined on an interval, [a, b]. Begin by defining a grid of K points spaced in the interval [a, b] and denote these points as x(k),… Furthermore, let f(k) denote the value of f(x(k)). A piecewise linear approximation of f(x) can then be constructed by connecting (x(k), f(k))and (x(k+1), f(k+1)) [example of operating points/coordinates] with a straight line as shown  in Figure 2. The equation connecting the points (x(k), f(k)) and (x(k+1), f(k+1))” – to clarify, see fig. 2 which shows a plurality of coordinates of “x” and “f”)
	- a step of determining an optimal vector                         
                            
                                
                                    U
                                
                                
                                    O
                                    P
                                    T
                                
                            
                        
                     among a plurality of vectors                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                    , said vectors                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                     comprising N coordinates                         
                            
                                
                                    u
                                
                                
                                    i
                                
                                
                                    j
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                    , 10the constraints on said coordinates being: (Bolender, see equations 13-20, wherein equations 13-14 provide examples of the claimed equation for when N=2, and equations 16 and 18 provide the summation form of “K” [N]; as to the constraint on                         
                            λ
                        
                     [the claimed                         
                            
                                
                                    u
                                
                                
                                    i
                                
                                
                                    j
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                    ] see equations 19-20, wherein                         
                            λ
                        
                     must be greater then 0, and the sum of                         
                            λ
                        
                     for all values of K = 1 – i.e., each                         
                            λ
                        
                     must be between 0 and 1 – to clarify, these are used in determining the optimal                         
                            λ
                        
                     vector among a plurality, wherein equations 21-23 clarify on the “minimization” feature [optimization], also see equation 33 which provides an example implementation of this described as “The transformed optimization problem is stated as follows:”
	
    PNG
    media_image1.png
    196
    249
    media_image1.png
    Greyscale

the optimal vector                         
                            
                                
                                    U
                                
                                
                                    O
                                    P
                                    T
                                
                            
                        
                     being associated with the following lowest objective function: (Bolender, equations 21-23, as described: “Given that we now have a piecewise linear approximation to f(x) and the additional constraints that result from the transformation, we are able to state the Piecewise Linear Program that corresponds to the minimization of f(x) on the interval a ≤ x ≤ b.” – to clarify on the claim interpretation, the claim includes that M=1 as this is strictly greater than 0, resulting in eq. 21 of Bolender)
	
    PNG
    media_image2.png
    94
    188
    media_image2.png
    Greyscale
 
15where M is a weighting coefficient strictly greater than zero, 
a step of determining the output physical quantity Y given by: (Bolender, see equation 15 wherein N=2, also see equation 17 for the summation form; to clarify, the use of the “opt” would have been the resulting equation 17 of Bolender “Once the solution to the piecewise linear program is obtained…” as per equations 21-23 of Bolender, resulting in the optimal value of λ for equation 17)
	
    PNG
    media_image3.png
    93
    209
    media_image3.png
    Greyscale
 
Bolender does not explicitly teach: …Convex…

Lai teaches: …Convex… (Lai, abstract: “Methods are presented which optimally select the break points of a piecewise linear function used to approximate a nonlinear functional”, then see page 6, ¶¶ 1-3: “Therefore, the main purpose of this study is to develop some criterion for the optimal segmentation of … for piece-wise linear approximation. The solution technique is also to be adaptable to the usual separable convex programming approach…The development of solution techniques for separable convex functions and for the raw-data form of the problem is presented in Chapter II and Chapter III, respectively.”, to clarify, see chapter 2, pages 18-20: “The general approach when n linear functions are used to approximate the given function, f(x), is summarized as follows: 1. Check that the given function is convex within the region of the desired approximation…This solution procedure developed for separable convex functions can also be modified to handle the case of separable nonconvex functions”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bolender on “…The approach that is presented utilizes the piecewise linear assumption for the control effector moment data” (Bolender, abstract) with the teachings from Lai on “Methods are presented which optimally select the break points of a piecewise linear function used to approximate a nonlinear functional” (Lai, abstract) The motivation to combine would have been that “These break-point search methods are compatible with and incorporated into the usual method of separable programming to obtain more precise approximating solutions” (Lai, abstract). 

Regarding Claim 2
Bolender teaches:
	A method for determining the output physical quantity Y of a system from an input physical quantity X of said system and a non-linear physical model of said 20system associating with an input physical quantity                         
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                     an output 5physical quantity                         
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                    , the method comprising: (Bolender, abstract: “A novel method is presented for the solution of the non-linear control allocation problem…The approach that is presented utilizes the piecewise linear assumption for the control effector moment data. This assumption allows the non-linear control allocation problem to be cast as a piecewise linear program.”, e.g. see figure 2 which shows the “Piecewise Linear Function Approximation” which visually provides an example, wherein this is determining output quantities “f” [y] for input quantities “x”, to clarify see pages 2-3 the paragraph split between the pages, and page 4, col. 1, ¶ 2: “For purposes of illustration, we will approximate a single-valued function, f(x) [example of a model of a physical system], by its piecewise linear approximation and show how to formulate the minimization of f(x), x ∈ [a, b] as a piecewise linear program”
As to the physical model of the system: page 10, col. 2, ¶ 1: “The aerodynamic data that were used in this simulation were neural network [a non-linear model of the system] fits of an aerodynamic data base.”)
	- a step of determining, using the non-linear physical model, a plurality of operating points                         
                            
                                
                                    
                                        
                                            M
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                     of coordinates                         
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                            )
                        
                     with                         
                            i
                             
                            ∈
                            
                                
                                    1
                                    ,
                                     
                                    N
                                
                            
                            ;
                        
                     (Bolender, page 4, col. 1 to col. 2, the paragraph split between the columns: "Without a loss of generality, we begin by considering a function, f(x), of a single variable, defined on an interval, [a, b]. Begin by defining a grid of K points spaced in the interval [a, b] and denote these points as x(k),… Furthermore, let f(k) denote the value of f(x(k)). A piecewise linear approximation of f(x) can then be constructed by connecting (x(k), f(k))and (x(k+1), f(k+1)) [example of operating points/coordinates] with a straight line as shown  in Figure 2. The equation connecting the points (x(k), f(k)) and (x(k+1), f(k+1))” – to clarify, see fig. 2 which shows a plurality of coordinates of “x” and “f”)
	4845-9180-2066. v118 - a step of determining a plurality of ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     of values of                         
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    i
                                
                            
                        
                    , … (Bolender, see fig. 2 which shows a plurality of ranges for each of the pieces in this “Piecewise Linear Function Approximation”, to clarify see page 4 col. 1 last paragraph to the end of col. 2 – there are “K” ranges/”interval”, i.e. “There will be K − 1 such equations, one for each subinterval” , e.g. see fig. 2 of Bolender which visually shows a plurality of ranges, wherein each “subinterval”/range has its own “Linear function”, hence this is “Piecewise”)
	- a step of determining the range                         
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                        
                     among the plurality of ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     5such that                         
                            X
                            ∈
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                        
                    ; (Bolender, page 4, col. 2, ¶ 1 “There will be K − 1 such equations, one for each subinterval. Observe that on a given subinterval, x can be written as…”, e.g. see fig. 2 of Bolender which visually shows a plurality of ranges, wherein each “subinterval”/range has its own “Linear function”, hence this is “Piecewise”)
	- a step of determining an optimal vector                          
                            
                                
                                    U
                                
                                
                                    O
                                    P
                                    T
                                
                            
                        
                     among a plurality of vectors                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                    , said vectors                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                     comprising N coordinates                         
                            
                                
                                    u
                                
                                
                                    i
                                
                                
                                    j
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                    , 10the constraints on said coordinates being: (Bolender, see equations 16-20, wherein the description following clarifies “Since x can only be defined on a single subinterval, all the λ(k) which are not associated with that particular interval all must be equal to zero [the second uij constraint] …Equation 20 in necessary to insure that only points lying on the piecewise linear segments are considered as part of the approximating function…Furthermore, if we chose a value of x such that x = x(k) and ˜ f(x) = f(x), then from Equation 18 λ(k) = 1  – to clarify, these are used in determining the optimal                         
                            λ
                        
                     vector among a plurality, wherein equations 21-23 clarify on the “minimization” feature [optimization], also see equation 33 which provides an example implementation of this described as “The transformed optimization problem is stated as follows:”
To clarify on the BRI – see the instant specification ¶ 40: “it is possible of apply the steps of the method 100 [e.g., claim 1] according to the first aspect of the invention while taking into account the presence of several ranges Rk, a single range Rr being selected at the same time (which thus 20 implies a binary variable by range).” – e.g. Bolender, page 4, col.2: “There will be K − 1 such equations, one for each subinterval [range]. Observe that on a given subinterval, x can be written as…Therefore, in the interval [x(1), x(K)], each x and the approximate value ˜ f(x) can be determined by assigning appropriate values to λ(k) and λ(k+1) that correspond to the subinterval in which x lies. Since x can only be defined on a single subinterval, all the λ(k) which are not associated with that particular interval all must be equal to zero” ) 
	

    PNG
    media_image4.png
    98
    298
    media_image4.png
    Greyscale
 
10the optimal vector                         
                            
                                
                                    U
                                
                                
                                    O
                                    P
                                    T
                                
                            
                        
                     being associated with the following lowest objective function: (Bolender, equations 21-23, as described: “Given that we now have a piecewise linear approximation to f(x) and the additional constraints that result from the transformation, we are able to state the Piecewise Linear Program that corresponds to the minimization of f(x) on the interval a ≤ x ≤ b.” – to clarify on the claim interpretation, the claim includes that M=1 as this is strictly greater than 0, resulting in eq. 21 of Bolender; as to the inner sum see above, i.e. this inner sum encompasses each “subinterval” of Bolender)
	
    PNG
    media_image5.png
    77
    237
    media_image5.png
    Greyscale

where M is a weighting coefficient strictly greater than zero;
	- a step of determining the output physical quantity Y given by: (Bolender, see equation 17; as to the inner sum see above, i.e. this inner sum encompasses each “subinterval” of Bolender; to clarify, the use of the “opt” would have been the resulting equation 17 of Bolender “Once the solution to the piecewise linear program is obtained…” as per equations 21-23 of Bolender, resulting in the optimal value of λ for equation 17))
	
    PNG
    media_image6.png
    36
    47
    media_image6.png
    Greyscale
 

Bolender does not explicitly teach: … the physical model being convex over each of the ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     of the plurality of ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     thus determined; …

Lai teaches: … the physical model being convex over each of the ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     of the plurality of ranges                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     thus determined; … (Lai, abstract: “Methods are presented which optimally select the break points of a piecewise linear function used to approximate a nonlinear functional”, then see page 6, ¶¶ 1-3: “Therefore, the main purpose of this study is to develop some criterion for the optimal segmentation of … for piece-wise linear approximation. The solution technique is also to be adaptable to the usual separable convex programming approach…The development of solution techniques for separable convex functions and for the raw-data form of the problem is presented in Chapter II and Chapter III, respectively.”, to clarify, see chapter 2, pages 18-20: “The general approach when n linear functions are used to approximate the given function, f(x), is summarized as follows: 1. Check that the given function is convex within the region [range] of the desired approximation…6. Repeat the formulation and minimization of the new objective function. Each time include one more interval of approximation [for a plurality of ranges/intervals]…This solution procedure developed for separable convex functions can also be modified to handle the case of separable nonconvex functions”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Bolender on “…The approach that is presented utilizes the piecewise linear assumption for the control effector moment data” (Bolender, abstract) with the teachings from Lai on “Methods are presented which optimally select the break points of a piecewise linear function used to approximate a nonlinear functional” (Lai, abstract) The motivation to combine would have been that “These break-point search methods are compatible with and incorporated into the usual method of separable programming to obtain more precise approximating solutions” (Lai, abstract). 

Regarding Claim 3
Bolender teaches: 
	The method according to claim 1, comprising a step of acquiring a plurality of input and output physical quantities of the system so as to determine the physical model of said system.  (Bolender, page 10, col. 2, ¶ 1: “As is expected, the piecewise linear approximation more accurately describes the nonlinear aerodynamic data as compared to a purely linear fit of the moment coefficients. The aerodynamic data that were used in this simulation were neural network fits [determining a model] of an aerodynamic data base [using the acquired data of the input/output quantiles]. The neural networks allow for the data to be stored quite compactly. Note that there are a few minor discrepancies between the piecewise linear approximation and the neural net fit since the latter was smoothed in order to provide a continuous approximation to the data.”)

20 Regarding Claim 4
A method for controlling a characterised system comprising: (Bolender, abstract: “A novel method is presented for the solution of the non-linear control allocation problem… The performance of a re-usable launch vehicle [a characterised system] using the piecewise linear control allocation method is shown to be markedly improved when compared to the performance of a more traditional control allocation approach that assumes linearity”)
	- a step of determining the temporal evolution of the system, the output physical quantity of the system during this determination being determined using a method according to claim 1; (Bolender, page 10, col. 2, ¶ 1: “The results for the piecewise linear control allocator are shown in Figures 3-5. We see in Figure 3 that we can track the commanded load factor extremely well up to the time that the second failure is introduced at the 40s mark. After the second failure is introduced, we see that about 10s passes before the measured load factor is reasonably close to that which is commanded….” – and see the figures, which clarify that the system is modelled over “time” [temporal evaluation], e.g. fig. 3 shows: “Commanded and Measured Normal Load Factor [example of an output quantity] for Piecewise Linear Control Allocation”)
 - a step of determining a set point, said set point being determined as a function of the temporal evolution of the system determined previously. (Bolender, page 10, col. 2, ¶ 1: “Around 65s the landing gear is extended and the control system is not able to track the Nz command very accurately after that time; however, the tracking performance exceeds that of the linear control allocation algorithms (see Figures 7- 9). Control surface commands [example of a setpoint], as output from the control allocator are given in Figure 4.” – wherein figure 4 provides visual examples of “Control Effector Commands from Piecewise Linear Control Allocation [from the temporal evolution that was modelled]”)

Regarding Claim 5
Bolender teaches: 
	A computer program comprising instructions which, when the program is 5executed by a computer, lead said computer to implement a method according to claim 1. (Bolender, abstract: “This assumption allows the non-linear control allocation problem to be cast as a piecewise linear program. The piecewise linear program is ultimately cast as a mixed-integer linear program, and it is shown that this formulation solves the control allocation problem exactly.”)

Regarding Claim 6
Bolender teaches: 
	A non-transitory computer readable data support, on which is recorded the computer programme according to claim 5. (Bolender, section “Results” on page 9, ¶ 1: “The mixed-integer linear programs for the multibranch control allocation discussed above were implemented in a Simulink simulation of a lifting body type vehicle in the approach and landing phases.” – this was implemented on a computer, which would have included that the program was stored in a computer readable data support such as to be implemented)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camponogara et al., “Piecewise-linear approximations for a non-linear transmission expansion planning problem” 2014 – see the abstract, see §§ 3.1-3.1.3, see fig. 1
Correa-Posada et al., “Gas Network Optimization: A comparison of Piecewise Linear Models”, 2014, see the abstract, see §§3.1-3.1.2, see § 3.3, see figure 5
Pickering et al., “Applying Piecewise Linear Characteristic Curves in District Energy Optimisation”, 2017, see the abstract, see fig. 2, see §§ 3.1 – 3.1.1
Weber et al., “The Acquisition Portfolio Schedule Costing/Optimization Model: A Tool for Analyzing the RDT&E and Production Schedules of DoD ACAT I Systems”, 2003, Institute for Defense Analyses, IDA Document D-2835, see the section “Piecewise Linear Cost Functions” on pages A-7 to A-10
Keha et al., “A Branch-and-Cut Algorithm Without Binary Variables for Nonconvex Piecewise Linear Optimization”, 2006 – see the abstract, see page 848 includes equations 4-13 and their descriptions
Risbeck et al., US 2016/0313751, ¶ 79: “Performance curves module 420 may be configured to break performance curves into piecewise linear segments that combine to form a piecewise-defined convex curve.”, see ¶ 103-106 for clarification, as well as ¶ 148
Jilk, US 2010/0332311 – see fig. 2 # 210-220, see ¶¶ 24-30
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147